 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 456 
In the House of Representatives, U. S.,

May 20, 2009
 
RESOLUTION 
Providing for the consideration of the Senate amendment to the bill (H.R. 627) to amend the Truth in Lending Act to establish fair and transparent practices relating to the extension of credit under an open end consumer credit plan, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 627) to amend the Truth in Lending Act to establish fair and transparent practices relating to the extension of credit under an open end consumer credit plan, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a motion offered by the chair of the Committee on Financial Services or his designee that the House concur in the Senate amendment. The Senate amendment shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The question of adoption of the motion shall be divided for a separate vote on concurring in section 512 of the Senate amendment. 
2.If either portion of the divided question fails of adoption, then the House shall be considered to have made no disposition of the Senate amendment. 
3.House Resolution 450 is laid on the table. 
 
Lorraine C. Miller,Clerk.
